DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 9,902,457) in view of Hendey (US 10,137,954).
In re claim 1, Hu discloses a bicycle comprising a bicycle body having a frame (10) including a down tube (11), a component mounting portion (13), and a seat tube (14); a bicycle component including a bicycle drive unit (electric motor mounted in supporting seat 13, column 3, lines 64-65), and a battery (20) mounted on the bicycle to supply the bicycle component with electrical power, the frame including a first open portion (as shown below in annotated Figure 1) that is provided on the component mounting portion and opens toward an upper side of the bicycle, and the bicycle drive unit being exposed through the first open portion, but does not disclose at least a portion of the bicycle component being arranged inside the frame. Hendey, however, does disclose at least a portion of the bicycle component (motor 300) being arranged inside the frame (650) as shown in Figure 5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Hu such that it comprised the inner frame positioned motor of Hendey to provide additional protection as well as a more compact design by having the motor higher and inside the frame instead of hanging low below the frame.

    PNG
    media_image1.png
    405
    616
    media_image1.png
    Greyscale

In re claim 12, Hu further discloses wherein at least a part of the battery is disposed inside of the frame as shown in Figure 2.  
In re claim 13, Hu further discloses wherein at least a part of the battery is disposed inside of the down tube as shown in Figure 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Hendey in view of Liu (US 9,227,695).
In re claim 11, Hu and Hendey disclose the bicycle according to claim 1, but do not disclose a cover closing the first open portion. Liu, however, does disclose an electric bicycle having a cover (15) closing the an open portion of a drive housing as shown in Figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric bicycle of Hu and Hendey such that it comprised the cover of Liu to close the open portion to prevent unwanted debris and moisture from entering the drive housing.

Allowable Subject Matter
Claims 2-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the first open portion extends to the down tube”, “wherein the first open portion extends to the seat tube”, “wherein the component mounting portion includes a first side wall, a second side wall and a bottom wall, the first side wall and the second side wall are connected to the down tube, the seat tube, and the chain stay, and the bottom wall is connected to the lower end of the first side wall, the lower end of the second side wall, the down tube, and the chain stay” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach electric bicycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611